Detailed Action
Status of Claims
Office action in response to the communication sent on 9/07/2022. Claims 21-40 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawing Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plate member” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections – 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 28, 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to describe a “plate or plate member” as mentioned in the above mentioned claims.
All claims dependent upon claims 22, 28, and 40 are rejected on the basis of depending from a rejected claim.  

Claim Rejections – 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-24, 27-30, and 34-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wenzel (US Pat No 5547032).
In regards to claim 21 Wenzel discloses: An apparatus comprising: a downhole tool (Wenzel fig 1 element 10) operable to connect within a tool string, (Wenzel Fig 3 col 2 line 6-10) wherein the downhole tool is operable to connect together a first portion of the tool string and a second portion of the tool string and facilitate relative angular movement between the first portion of the tool string and the second portion of the tool string when the downhole tool is connected within the tool string, (Wenzel Fig 3 col 2 line 6-10; disclosing the ability to be used with a tool string and facilitate angular movement.) and wherein the downhole tool comprises: a first body; (Wenzel Fig 1 element 12) a second body; (Wenzel Fig 1 element 36) a ball member (Wenzel Fig 1 element 14) connected to the first body and disposed within the second body (Wenzel Fig 1 element 28; connecting first body element 12 to second body element 36); and a biasing member (Wenzel Fig 1 element 66) disposed within the second body (Wenzel Fig 1), wherein the biasing member is operable to urge relative angular movement of the ball member and the second body to thereby urge relative angular movement of the first body and the second body toward a relative angular position in which a central axis of the first body and a central axis of the second body are axially aligned.  (Wenzel Col 3 Col 4 line 8-13; disclosing the biasing member to urge and seat the bulbous member) 

In regards to claim 22 Wenzel discloses: the ball member (Wenzel Fig 1 element 14) comprises a first face (Wenzel Fig 2 element 14 face, at element 63); the downhole tool (Wenzel fig 1 element 10) further comprises a plate member (Wenzel Fig 1 element 62) disposed within the second body; (Wenzel Fig 1) the plate member (Wenzel Fig 1 element 62) comprises a second face (Wenzel Fig 1 element 64); and the biasing member is operable to apply a force to the plate member to force the second face against the first face to urge relative angular movement of the plate member with respect to the ball member to thereby urge relative angular movement of the first body and the second body toward a relative angular position in which a central axis of the first body and a central axis of the second body are axially aligned. (Wenzel col 4 line 8-13; disclosing the biasing element placing a load on the plate to the bulbous member for alignment)

In regards to claim 23 Wenzel discloses: the biasing member (Wenzel Fig 1 element 66) is operable to apply a force to the plate member (Wenzel Fig 1 element 62) to force the second face (Wenzel Fig 1 element 64) against the first face to urge relative angular movement of the plate member with respect to the ball member from a first position, (Wenzel col 4 line 8-13; disclosing the biasing element placing a load on the plate to the bulbous member) in which the first face and the second face are at a relative angle, to a second position, in which the first face and the second face are flush against each other.  (Wenzel col 4 line 8-13; disclosing the biasing element placing a load on the plate to the bulbous member)

In regards to claim 24 Wenzel discloses: the ball member and the plate member each comprise a bore extending therethrough. (Wenzel Fig 1 element 46)

In regards to claim 27 Wenzel discloses: wherein the biasing member comprises a spring.  (Col 4 line 7-8)

In regards to claim 28 Wenzel discloses: An apparatus comprising: a downhole tool (Wenzel fig 1 element 10) operable to connect within a tool string (Wenzel Fig 3 col 2 line 6-10), 
wherein the downhole tool is operable to connect together a first portion of the tool string and a second portion of the tool string and facilitate relative angular movement between the first portion of the tool string and the second portion of the tool string when the downhole tool is connected within the tool string, (Wenzel Fig 3 col 2 line 6-10; disclosing the ability to be used with a tool string and facilitate angular movement.) and wherein the downhole tool comprises: a first sub; (Wenzel Fig 1 element 12) a second sub; (Wenzel Fig 1 element 36) a movable joint (Wenzel Fig 1 element 14) movably connecting together the first sub and the second sub (Wenzel Fig 1 element 28; connecting first body element 12 to second body element 36) to facilitate relative angular movement between the first sub and the second sub, (Wenzel Fig 2 col 3 line 39-41) wherein the movable joint comprises a ball member (Wenzel Fig 1 element 14), and wherein the ball member comprises a first face (Wenzel Fig 1 element 64); a contact member (Wenzel Fig 1 element 62) disposed in association with the ball member (Wenzel Fig 1 element 14), wherein the contact member comprises a second face (Wenzel Fig 1 element 64); and a biasing member (Wenzel Fig 1 element 66) disposed in association with the contact member (Wenzel Fig 1 element 62), wherein the biasing member is operable to apply a force to the contact member to force the second face against the first face to urge relative angular movement of the first sub and the second sub toward a relative angular position in which a central axis of the first sub and a central axis of the second sub are axially aligned.  (Wenzel col 4 line 8-13; disclosing the biasing element placing a load on the plate to the bulbous member for alignment)

In regards to claim 29 Wenzel discloses: wherein the biasing member (Wenzel Fig 1 element 66) is operable to apply a force to the contact member to force the second face against the first face to urge relative angular movement of the contact member with respect to the ball member: (Wenzel col 4 line 8-13; disclosing the biasing element placing a load on the plate to the bulbous member) from a first position in which the first face and the second face are at a relative angle and the central axis of the second sub is not axially aligned with the central axis of the first sub; (Wenzel Fig 3 element 14 is bent) and to a second position in which the first face and the second face are flush against each other and the central axis of the second sub is axially aligned with the central axis of the first sub.  (Wenzel fig 1)

In regards to claim 30 Wenzel discloses: wherein the ball member and the contact member each comprise a bore extending therethrough.  (Wenzel Fig 1 element 46)

In regards to claim 34 Wenzel discloses: wherein the biasing member comprises a spring.  (Col 4 line 7-8)

In regards to claim 35 Wenzel discloses: wherein: the first sub comprises a first body; (Wenzel Fig 1 element 12) the second sub comprises a second body; (Wenzel Fig 1 element 36) and the ball member (Wenzel Fig 1 element 14), the contact member, (Wenzel Fig 1 element 62) and the biasing member (Wenzel Fig 1 element 66) are disposed within the second body.  (Wenzel Fig 1)

In regards to claim 36 Wenzel discloses: An apparatus comprising: a downhole tool (Wenzel fig 1 element 10) operable to connect within a tool string (Wenzel Fig 3 col 2 line 6-10), wherein the downhole tool is operable to connect together a first portion of the tool string and a second portion of the tool string and facilitate relative angular movement between the first portion of the tool string and the second portion of the tool string when the downhole tool is connected within the tool string, (Wenzel Fig 3 col 2 line 6-10; disclosing the ability to be used with a tool string and facilitate angular movement.) and wherein the downhole tool comprises: a first body; (Wenzel Fig 1 element 12) a second body; (Wenzel Fig 1 element 36) a ball member (Wenzel Fig 1 element 14) connected to the first body and disposed within the second body, (Wenzel Fig 1 element 28; connecting first body element 12 to second body element 36); wherein the ball member (Wenzel Fig 1 element 14) comprises a first face; (Wenzel Fig 2 element 14 face, at element 63) a contact member disposed within the second body, (Wenzel Fig 1 element 62) wherein the contact member (Wenzel Fig 1 element 62) comprises a second face (Wenzel Fig 1 element 64); and a biasing member (Wenzel Fig 1 element 66) disposed within the second body, (Wenzel Fig 1) wherein the biasing member is operable to apply a force to the contact member to force the second face against the first face to thereby urge angular movement of the second body with respect to the first body toward a relative angular position in which a central axis of the second body is axially aligned with a central axis of the first body.  (Wenzel Col 3 Col 4 line 8-13; disclosing the biasing member to urge and seat the bulbous member)

In regards to claim 37 Wenzel discloses: the biasing member is operable to apply a force to the contact member to force the second face against the first face to urge relative angular movement of the contact member with respect to the ball member: (Wenzel Col 3 Col 4 line 8-13; disclosing the biasing member to urge and seat the bulbous member) from a first position in which the first face and the second face are at a relative angle and the central axis of the second body is not axially aligned with the central axis of the first body; (Wenzel Fig 3 element 14 is bent) and to a second position in which the first face and the second face are flush against each other and the central axis of the second body is axially aligned with the central axis of the first body.  (Wenzel fig 1)

In regards to claim 38 Wenzel discloses: the ball member and the contact member each comprise a bore extending therethrough.  (Wenzel Fig 1 element 46)




	Claim Rejections- 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
Non-obviousness.

Claims 26, 32-33, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel (US Pat No 5547032) in view of Carpenter (US Pat No 2402238) 

In regards to claim 26 Wenzel discloses: The apparatus of claim 22 wherein the plate member comprises: a plate having the second face; (Wenzel Fig 1 bottom of Element 62) and wherein the biasing member (Wenzel Fig 1 element 66) is against the plate opposite the second face. (Wenzel Fig 1) 

Wenzel does not disclose that the plate has a tube connected to the plate or that the biasing member is disposed around the tube. 

However, Carpenter discloses: a tube connected to the plate, (Carpenter Fig 7 element 131) with a biasing member disposed (Carpenter Fig 7 element 132): about the tube (Carpenter Fig 7 element 131 and 132); and against the plate opposite the second face (Carpenter Fig 7 element 130 and 132).  
Wenzel and Carpenter both disclose a down hole joint with a biasing member, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to substitute the plate without a stem/tube of Wenzel for the plate member to press against the ball member while containing the biasing member with a stem/tube of Carpenter to achieve the predictable result of containing the biasing member.  


In regards to claim 32 Wenzel discloses: The apparatus of claim 28 wherein the contact member comprises: a first portion having the second face; (Wenzel fig 1 element 62 face towards biasing member) wherein the biasing member (Wenzel Fig 1 element 66) is disposed: against the first portion opposite the second face (Wenzel Fig 1).

Wenzel does not disclose that the plate has a second portion connected to the plate or that the biasing member is disposed around the second portion. 

However, Carpenter discloses: a second portion extending perpendicularly with respect to the second face (Carpenter Fig 7 element 131), with a biasing member (Carpenter Fig 7 element 132) disposed: about the second portion (Carpenter Fig 7 element 131 and 132); and against the first portion opposite the second face (Carpenter Fig 7 element 130 and 132).   

Wenzel and Carpenter both disclose a down hole joint with a biasing member, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to substitute the plate without a stem/tube of Wenzel for the plate member to press against the ball member while containing the biasing member with a stem/tube of Carpenter to achieve the predictable result of containing the biasing member.  

In regards to claim 33 Wenzel discloses: The apparatus of claim 28 wherein the contact member comprises: a plate having the second face (Wenzel fig 1 element 62 face towards the bore); wherein the biasing member (Wenzel Fig 1 element 66) is disposed: against the plate opposite the second face (Wenzel Fig 1).

Wenzel does not disclose that the plate has a second portion connected to the plate or that the biasing member is disposed around the second portion. 

However, Carpenter discloses: and a tube (Carpenter Fig 7 element 131) connected to the plate, wherein the biasing member (Carpenter Fig 7 element 132) is disposed: about the tube (Carpenter Fig 7 element 131 and 132); and against the plate opposite the second face (Carpenter Fig 7 element 130 and 132)

Wenzel and Carpenter both disclose a down hole joint with a biasing member, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to substitute the plate without a stem/tube of Wenzel for the plate with a stem/tube of Carpenter to achieve the predictable result of containing the biasing member.  
 
In regards to claim 40 Wenzel discloses: The apparatus of claim 36 wherein the contact member comprises: a plate having the second face (Wenzel fig 1 element 62 face towards the bore); wherein the biasing member (Wenzel Fig 1 element 66) is disposed: against the plate opposite the second face (Wenzel Fig 1).

Wenzel does not disclose that the plate has a second portion connected to the plate or that the biasing member is disposed around the second portion. 

However, Carpenter discloses: and a tube (Carpenter Fig 7 element 131) connected to the plate, wherein the biasing member (Carpenter Fig 7 element 132) is disposed: about the tube (Carpenter Fig 7 element 131 and 132); and against the plate opposite the second face (Carpenter Fig 7 element 130 and 132)

Wenzel and Carpenter both disclose a down hole joint with a biasing member, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to substitute the plate without a stem/tube of Wenzel for the plate member to press against the ball member while containing the biasing member with a stem/tube of Carpenter to achieve the predictable result of containing the biasing member.  

Allowable Subject Matter
Claims 25, 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/NICHOLAS D WLODARSKI/               Examiner, Art Unit 3672                                                                                                                                                                                         

/Nicole Coy/Primary Examiner, Art Unit 3672